Citation Nr: 0708054	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of an intracranial injury manifested by headaches and dizzy 
spells.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  This matter was previously before the 
Board in October 2004 at which time it was remanded for 
further evidentiary development.  

In September 2004, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's service-connected post-traumatic headaches are 
manifested by severe pain; the headaches occur daily, are 
prostrating in nature two to three times a week, and are 
productive of some economic inadaptability.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 50 percent rating, but no higher, for 
residuals of an intracranial injury manifested by headaches 
and dizzy spells, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.20, 
4.124a, Diagnostic Codes 8045, 8100, 9304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in a 
September 2001 letter which was prior to the January 2002 
rating decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2001 letter as well as a November 
2004 letter, and a January 2003 statement of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the November 2004 letter explicitly notified the veteran 
that he should submit any pertinent evidence in his 
possession.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  See 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  

With respect to this claim for an evaluation greater than 30 
percent for residuals of an intracranial head injury, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since the veteran has been given a 
favorable disability rating as outlined in the decision 
below.  Moreover, the veteran will have the opportunity to 
appeal the effective date assigned by the RO upon 
implementation of the Board's grant.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records.  The appellant was afforded an examination 
during the appeal period and was provided with the 
opportunity to testify at a Board hearing, but canceled his 
hearing request.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim for an evaluation in excess of 30 percent for residuals 
of an intracranial injury and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

Service medical records show that the veteran sustained an 
intracranial injury when the jeep he was driving overturned 
while passing another vehicle.  He was comatose for several 
days.  

In a September 1947 rating decision, the RO granted service 
connection for residuals of a head injury and assigned the 
veteran a noncompensable rating from June 1946 to June 1947 
and a 30 percent rating effective in June 1947.

During a special neurological examination in December 1959, 
the veteran reported that he was unable to finish college on 
account of his headaches.  He also said that he had been 
trying to help his father out on his father's farm and that 
due to his inability to withstand noise or heat, had not 
undertaken any job.  He said that he and his family lived 
with his father.  He was diagnosed as having chronic brain 
syndrome, secondary to brain trauma, manifested by memory 
defect, slowness of cerebration, headaches, dizziness, 
nervousness, tremors, excessive sweating, pupillary changes, 
non-psychotic type.  The examiner estimated the veteran's 
disability was moderately severe. 

The veteran reported during a September 1989 VA examination 
that he worked part-time as a market representative for St. 
Louis National Stockyards and lost one month of work in the 
prior year due to an injured hand, eye operation, and 
headaches.  

Private treatment records dated from February 2000 to May 
2000 from Weber Medical Clinic contain diagnoses of headaches 
and dizziness.  They also note that the veteran had a stroke 
the previous year.  The veteran reported having frontal 
headaches during a February 2000 visit.  He said he had had 
some prior to the stroke, but more after the stroke.  A March 
2000 record relays the results of a MRI as showing a very 
large area of loss of frontal lobe, medial and on the under 
surface.  The veteran was noted to have no smell or taste and 
also some left temporal lobe shrinkage.    

In May 2001, the veteran requested that he be re-evaluated 
for his service-connected disability.  He said that he was 86 
years old and was too old to work.  

During an October 2001 VA examination, the veteran complained 
of headaches, especially when the sun was out.  He said that 
the headaches occurred daily and became severe about two to 
three times a week.  He described the headaches as beginning 
in the frontal lobe and radiating to the temporal areas 
bilaterally.  He said he took pain medication which helped 
some.  He noted that the headaches lasted about two hours.  
He also complained of dizziness.  He denied seizures.  The 
only abnormality on exam was that the veteran had weakness of 
the left lower extremity and a weaker right hand grip than 
left.  He had good sensation to a cotton swab across his face 
and neck.  He was unable to elevate up on his toes or heels 
and walk across the room.  Finger-to-nose was very slow, 
deliberate and uncoordinated.  In addition, the veteran was 
unable to identify smells or tastes.  His diagnoses included 
history of jeep accident in 1945 with residual headaches and 
dizzy spells, history of chronic brain syndrome, secondary to 
head trauma and slow thought process, and history of 
cerebrovascular accident with left hemiparesis.  

In June 2004, the veteran was treated at a VA clinic for eye-
related problems.  

Private office notes from G. Lueking, M.D., include a 
diagnosis of headaches in January 2005 as well as complaints 
of some chills and sweats.  

The veteran's spouse submitted a statement in January 2005 
asserting that the veteran had headaches, dizziness and 
"cold sweats" ever since his discharge from service.  

VA outpatient records dated in April 2005 reflect that the 
veteran had daily headaches for 50 years that remained 
unchanged.  

In April 2005, the veteran presented to a VA outpatient 
clinic for a medication refill.  His only complaint was daily 
headaches since 1946.  He said he took Tylenol for the 
headaches.  He declined the offer to undergo a neurological 
evaluation.  

A computed tomography (CT) scan of the veteran's brain was 
performed in June 2005 revealing ischemia or infarct of the 
frontal lobes bilaterally.  

Dr. Lueking submitted a letter dated in July 2005 stating 
that the veteran complained of headaches on a daily basis and 
used Tylenol.  

In March 2006, the veteran was evaluated by a VA neurological 
examiner.  The veteran complained of daily headaches and 
dizziness, nervousness, tremors, pupillary changes, and 
excessive sweating.  He said that on a pain scale of 1 to 10, 
his headaches were about a "6".  He said he took Tylenol to 
control the headaches and that approximately two to three 
times a week he experienced severe, throbbing 
headaches that he rated as a "10" on the pain scale.  He 
explained that these severe headaches were only relieved by 
lying down with a cold cloth and taking additional pain 
medication.  He added that these types of headaches lasted 
all day, but that after about four or five hours the pain is 
reduced to a "6" on the pain scale.  He further complained 
of dizziness that occurred when getting out of bed and when 
going from a sitting to standing position or by a sudden turn 
of the head.  He denied associated nausea or vomiting.  He 
added that he had nervousness, loss of taste and smell, and 
limitation of function of heel-toe lifting and tremor in fine 
movements of the upper extremities.  On examination the 
veteran was noted to be legally blind due to progressive 
macular degeneration.  He was observed walking with a slow, 
but normal gait, and used a cane.  He was unable to rise on 
his heels or toes or walk in a heel toe fashion.  Grip 
strengths were equal and there was no muscle wasting.  The 
veteran had fine tremors in both hands.  He was diagnosed as 
having traumatic brain injury with continued residuals of 
memory defect, slowness of cerebration, headaches, dizziness, 
nervousness, tremors, excessive sweating, loss of taste and 
smell, and pupillary changes.  The examiner noted that there 
were no new neurological manifestations of the injury.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The severity of a neurologic disorder is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
38 C.F.R. § 4.124a.  There are no specific diagnostic 
criteria for post traumatic headache disorder.  When a 
veteran is diagnosed with an unlisted disease, it must be 
rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 
and 4.27 (2006).  In this case, diagnostic code 8045 for 
brain disease due to trauma provides for the following 
evaluations:

Purely neurologic disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated as 10 percent and no more under 
diagnostic code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.

The veteran may be, and is presently, evaluated by analogy to 
migraine headache disorder under Diagnostic Code 8045-8100.  
Under Diagnostic Code 8100, a 30 percent rating is warranted 
for migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  The maximum 50 percent rating under Diagnostic Code 
8100 is warranted for very frequent, completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  

The veteran has been examined by VA on two occasions for his 
headaches during the course of this appeal, in October 2001 
and March 2006.  On both occasions he reported daily 
headaches with severe headaches occurring two to three times 
a week.  During the October 2001 examination, the veteran 
said that these headaches were usually helped by medication 
and lasted approximately two hours.  However, during the more 
recent examination in March 2006, the veteran reported that 
the severe headaches were only relieved by lying down with a 
cold cloth to his head as well as additional pain medication, 
and that they lasted all day.  He added that after about four 
to five hours the pain was reduced from a 10 (on a pain scale 
of 1 to 10) to a 4 or 5.  This latter description for severe 
headaches, albeit by history provided by the veteran, 
certainly fulfills the criteria under Code 8100 for 
completely prostrating and prolonged attacks productive of 
severe economic adaptability.  

Although the veteran's recent report of headaches certainly 
fulfills the criteria for a 50 percent rating under Code 
8011, the scant medical evidence on file showing treatment 
for the headaches raises reasonable doubt in this case as to 
whether the veteran's disability picture more closely 
approximates the criteria for a 50 percent rating.  However, 
in view of the medical evidence establishing the veteran's 
longstanding history of headaches, the lack of evidence 
contradicting his description of headaches, and by resolving 
any reasonable doubt in his favor, the Board finds that an 
increased rating, to 50 percent, under Code 8100 is 
warranted.  38 C.F.R. § 4.3.  The Board observes that a 50 
percent rating is the maximum rating available under 
Diagnostic Code 8100 and thus there cannot be a higher rating 
under this code.  38 C.F.R. § 4.124a.

The Board reiterates that the veteran's headaches disorder is 
in the nature of residuals of a traumatic head injury.  
Diagnostic Code 8045 specifically addresses brain disease due 
to trauma; however, it provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  In this 
regard, the veteran's head injury residuals include 
subjective symptoms such as dizziness.  As a 50 percent 
rating is warranted under Diagnostic Code 8100, that code is 
clearly more favorable to the veteran than Diagnostic Code 
8045, and given the reported symptomatology, the Board 
believes that it is in fact the most appropriate diagnostic 
code.  The Board recognizes that other manifestations of the 
intracranial injury were identified in 1959.  The currently 
assigned rating of 50 percent, while not specifically 
assigned for these other individual residuals, contemplates 
severe economic adaptability.  Such a rating is in accordance 
with the overall disability resulting from the injury.

In written argument in July 2003, the veteran's 
representative said that the veteran should be rated under 
Code 9304 for dementia.  He said that the veteran's "slow 
thought process" is evidence of dementia.  However, the 
medical evidence does not bear this out.  Rather, the veteran 
was noted to have "slowness of cerebration" during a VA 
examination back in 1959, and there is no medical evidence on 
file showing that this symptom is akin to dementia or 
diagnosing the veteran as having dementia.  As the evidence 
does not include a diagnosis of multi-infarct dementia 
associated with brain trauma, an evaluation in excess of 10 
percent evaluation under Diagnostic Code 9304 is not 
warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2006).

Additionally, the Board points out that 38 C.F.R. § 
3.321(b)(1) provides no basis for assignment of a higher 
rating for the veteran's residuals of intracranial injury, as 
the disability is not shown to be so exceptional or unusual 
as to warrant any higher evaluation on an extra-schedular 
basis.  There is no evidence that the veteran's residual 
headaches or other manifestations of the intracranial injury 
result in marked interference with employment, or frequent 
periods of hospitalization, or that otherwise render 
impractical the application of the regular schedular 
standards.  In regard to employment, the veteran reported on 
his May 2001 increased rating claim that he was 86 years old 
and "to (sic) old to work."  Accordingly, the Board is not 
required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Based on the foregoing, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
supports the award of the maximum 50 percent rating for the 
veteran's residual headaches under Diagnostic Code 8100.


ORDER

An increased rating, to 50 percent, for residuals of an 
intracranial injury, to include headaches and dizzy spells, 
is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


